Title: James Madison to Edward Everett, 8 April 1830
From: Madison, James
To: Everett, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 8. 1830
                            
                        
                        
                        I consult the wishes of Mr. Sparks in making you a channel of communication with him. Should he not have
                            arrived at Washington, be so good as to retain the inclosed letter till you can deliver it in person, or till otherwise
                            advised by him or by me.
                        I take this occasion, Sir, to thank you for the copies of Mr. Webster’s and Mr. Sprague’s late speeches. They
                            do honor, both of them, to the National Councils. Mr. Webster’s is such as was to be expected. To Mr. Sprague’s I cannot
                            apply the same remark, not having had the same previous knowledge of his Parliamentary powers.
                        If the able debates on Mr. Foot’s Resolutions have thrown lights on some constitutional questions, they shew
                            errors which have their sources in an oblivion of explanatory circumstances, and in the silent innovations of time on the
                            meaning of words & phrases. Be pleased to accept Sir, assurances of my high esteem & cordial regards.
                        
                        
                            
                                James Madison
                            
                        
                    